DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/22/2019 & 05/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module for receiving a differential signal data packet” in claim 8.
“a parsing module for parsing the differential signal data packet” in claims 8, 9, & 11.
“a burning module for burning the grayscale data” in claims 7, 8, & 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim states “A computer readable storage medium” however neither the claim nor the specification states that the computer readable storage is non-transitory, thus the claimed subject matter could fall under transitory signals. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 9, 10, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 7, 8, 9, 10, and 11, the claim limitations “a receiving module for receiving”, “a parsing module for parsing”, and “a burning module for burning” all invoke 112(f) however, the specification fails to disclose corresponding structure, material or act that performs the entire claimed function and thus lacks adequate written description. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7-12, the claim limitations “a receiving module for receiving”, “a parsing module for parsing”, and “a burning module for burning” all invoke 112(f) however there is a lack of supporting disclosure for the 112(f) invocation, thus the claims are indefinite. 

Regarding dependent claim 13, the claim limitation “A data burning device, comprising a memory, a driver IC” is considered indefinite because it is unclear if the memory and driver IC of claim 13 are the same memory and driver IC as disclosed in independent claim 1, which dependent claim 13 depends on. 
Figure 1 of Applicant’s Drawings file 04/29/2019 disclose a single driver IC and a single memory within the data burning device.
Thus, while claim 13 states there being a separate memory and driver IC from the memory/driver IC from claim 1, the Drawings only show a single set of memory and driver IC. Examiner suggests amending “A data burning device, comprising the memory, the driver IC”, thus indicating that these are the same memory and driver IC as in claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2016/0293096) in view of Lin (US 2008/0198115).

Regarding claim 1, Nose teaches a data burning method applied to a display module (Fig. 1A & 1B, 2, LCD Panel) including a driver Integrated Circuit (IC) (Fig. 1A and Fig. 1B, 3, Driver Circuit) and a memory (Fig. 1B, 16, Memory), comprising: receiving, by the driver IC (Fig. 1A, 3, Driver Circuit), a differential signal data packet (Fig. 1A, 12, Control circuit of Driver Circuit 3; Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets) from a signal generator (Fig. 1A, 4, Host Signal Generator), through a differential signal interface (Fig. 1A, 11, I/F circuit; Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4), the differential signal data packet comprising grayscale data (Paragraph 0042, data latch 17 latches image data from the memory 16 and forwards the latched image data to the grayscale voltage selector circuit 18); parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16). 
Nose discloses a differential signal packet sent to an image display circuit that parses the packet and retrieves pixel data, and further saves the pixel data into a memory. Nose does not explicitly disclose that the pixel data is related to grayscale data. 
Lin teaches receiving, by the driver IC (Fig. 3A; Paragraph 0017, FIG. 3A, the drive device of the present invention includes a look-up table 10 (including 3 gamma values), a memory controller 12, a memory 14, and an overdrive module 16, and also can further include an adjustable gamma module 20), a signal data from a signal generator (Fig. 3A, Current Grayscale Value (g1)), the signal data comprising grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); parsing, by the driver IC, the differential signal data packet to obtain the grayscale Paragraph 0018, the look-up table 10 or the gamma curve can be used to convert the current grayscale value to the proper drive voltage.  Then, the current grayscale value from the look-up table 10 is transmitted to the memory controller 12 through the adjustable gamma module 20); and burning, by the driver IC, the grayscale data to the memory (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 3, Nose in view of Lin teaches the method of claim 1. Nose teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the data comprises: parsing, by the driver IC, the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command) and storing the data in a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein parsing, by the driver IC, the differential signal data packet to obtain the grayscale data comprises: parsing, by the driver IC, the differential signal data packet to obtain the grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and storing the grayscale data (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 6, Nose in view of Lin teaches the method of claim 1. Nose further teaches wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification).

Regarding claim 7, Nose teaches a data burning device (Fig. 1A & Fig. 1B, 1, Device) applied to a display module (Fig. 1A & Fig. 1B, 2, LCD Panel) including a driver IC (Fig. 1A & Fig. 1B, 3, Driver IC) and a memory (Fig. 1B, 16, Memory), comprising: a receiving module (Fig. 1A, 11, I/F Circuit) for receiving a differential signal data packet from a signal generator through a differential signal interface (Paragraph 0024, interface circuit 11 operates as a receiver that receives the differential clock signal and the differential data signals from the host 4); a parsing module (Fig. 1A & Fig. 1B, 12, Parsing Module) for parsing the differential signal data packet (Fig. 1A, 31, Packet Analysis to Pixel_Data; Paragraph 0031, When a reception packet incorporates image data, the control circuit 12 forwards the image data to the drive circuitry 13.  In FIG. 1A, the image data to be forwarded to the drive circuitry 13 are denoted by the legend "PIXEL_DATA"); and a burning module for burning the data to the memory (Fig. 1A & Fig. 1B, 13, Burning Module; Paragraph 0041, image IP core 15 performs image processing on the image data PIXEL_DATA received from the control circuit 12 and stores the image data obtained by the image processing into the memory 16). 
Nose does not explicitly teach receiving a signal packet with grayscale data.  
Lin teaches a receiving module (Fig. 3A; Paragraph 0017, FIG. 3A, the drive device of the present invention includes a look-up table 10 (including 3 gamma values), a memory controller 12, a memory 14, and an overdrive module 16, and also can further include an adjustable gamma module 20), for receiving a signal data packet from a signal generator (Fig. 3A, Current Grayscale Value (g1)), the signal data packet comprising grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); a parsing module for parsing the differential signal data packet (Paragraph 0018, the look-up table 10 or the gamma curve can be used to convert the current grayscale value to the proper drive voltage.  Then, the current grayscale value from the look-up table 10 is transmitted to the memory controller 12 through the adjustable gamma module 20); and a burning module for burning the grayscale data to the memory (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to perform grayscale color mapping and adjustment for grayscale overdrive, thus improving pixel display speeds (See Lin: Paragraphs 0005-0008).

Regarding claim 12, Nose in view of Lin teaches the device of claim 7. Nose further teaches wherein the differential signal interface is an MIPI (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), and the differential signal data packet is an MIPI data packet (Paragraph 0035, the horizontal sync packet and the command packet are both defined in the MIPI-DSI specification).

Claims 2, 4, 5, 8, 9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nose (US 2016/0293096) in view of Lin (US 2008/0198115) in further view of Mizuno (US 2018/0373078).

Regarding claim 2, Nose in view of Lin teaches the method of claim 1. Nose does not explicitly teach wherein the driver IC is connected with the memory through serial peripheral interface lines and packages the data into SPI data packets to the memory. 
Mizuno teaches wherein the driver IC (Fig. 1, 200, Processor) is connected with the memory (Fig. 1, 314, Frame Memory) through serial peripheral interface (SPI) transmission lines (Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312), and the burning, by the driver IC, the grayscale data to the memory comprises: packaging, by the driver IC, the grayscale data into an SPI data packet (Paragraph 0116, image data generated by the processor 200 is controlled so as to be selectively transmitted to either one of the display sections) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mizuno and allow the driver circuit of Nose to package the data into SPI packets and to transmit the SPI packets into the memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 4, Nose in view of Lin teaches the method of claim 2. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a mobile industry processor interface (MIPI) data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Mizuno teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 1, I/F(B); Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312) and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mizuno and allow the driver circuit of Nose to package the data into SPI packets and to transmit the SPI packets into the memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 5, Nose in view of Lin in further view of Mizuno teaches the method of claim 2. Nose further teaches wherein packaging, by the driver IC, the data into the data packet and burning the data in the data packet to the memory through the transmission lines (Fig. 1B, Transmission lines in 13) comprises: after a burning instruction is received by the driver IC (Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), packaging, by the driver IC, the grayscale data stored in the register into the data packet (Fig. 1B, 21, Registers) and burning the grayscale data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Mizuno teaches wherein packaging, by the driver IC, the grayscale data into the SPI data packet and burning the grayscale data in the SPI data packet to the memory through the SPI transmission lines comprises: packaging, by the driver IC, the grayscale data stored in the register into the SPI data packet (Fig. 1, I/F(B); Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312) and burning the grayscale data in the Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mizuno and allow the driver circuit of Nose to package the data into SPI packets and to transmit the SPI packets into the memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 8, Nose in view of Lin teaches the device of claim 7. Nose does not explicitly teach wherein the driver IC is connected with the memory through SPI transmission lines, and the burning module is configured to package the grayscale data into an SPI data packet, and burn the grayscale data in the SPI data packet to the memory through the SPI transmission lines. 
Fig. 1, 200, Processor) is connected with the memory (Fig. 1, 314, Frame Memory) through serial peripheral interface (SPI) transmission lines (Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312), and the burning module is configured to package the grayscale data into an SPI data packet (Paragraph 0116, image data generated by the processor 200 is controlled so as to be selectively transmitted to either one of the display sections), and burn the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mizuno and allow the driver circuit of Nose to package the data into SPI packets and to transmit the SPI packets into the memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 9, Nose in view of Lin in further view of Mizuno teaches the device of claim 8. Nose teaches wherein the parsing module is configured to parse the differential signal data packet to obtain the data (Paragraph 0050, When the control circuit 12 receives a command packet as the reception data DSI_DATA, for example, it is necessary for the drive circuitry 13 to store the command specified by the command packet into the command register 21a of the register circuit 21 of the drive circuitry 13 and to perform the operation specified by the command), and store the data into a register of the driver IC (Fig. 1B, 21, Registers; Paragraph 0044, the grayscale voltage selector circuit 18, the source driver circuit 19 and the gate control driver 20) in response to the commands stored in the command register 21a and the parameters stored in the parameter register 21b). 
Nose does not explicitly teach the signal data packet contains grayscale data. 
Lin teaches wherein the parsing module is configured to parse the signal data packet to obtain the grayscale data (Paragraph 0018, When the current grayscale value of the pixel in the awaiting to be displayed image has been received); and store the grayscale data (Paragraph 0018, and the current grayscale value, received by the memory controller 12, is to be stored in the memory 14).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Lin and allow the transmission and extraction of grayscale data from a received image data and corresponding storage into a memory. 
See Lin: Paragraphs 0005-0008).

Regarding claim 10, Nose in view of Lin in further view of Mizuno teaches the device of claim 8. Nose further teaches wherein the burning module is configured to (Fig. 1B, Transmission lines in 13), after an MIPI data packet of the signal generator is sent (Paragraph 0021, the MIPI-DSI interface is used for communications between the display driver 3 and the host 4.  More specifically, the display driver 3 and the host 4 are connected to each other with a clock lane and four data lanes), package the data stored in the register into the data packet (Fig. 1B, 21, Registers) and burn the data in the data packet to the memory through the transmission lines (Fig. 1B, 16, Memory). Nose does not explicitly teach forming the register data into SPI data packets. 
Mizuno teaches wherein the burning module is configured to, package the data stored in the register into the data packet (Fig. 1, I/F(B); Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312) and burn the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).

One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 11, Nose in view of Lin in further view of Mizuno teaches the device of claim 8. Nose further teaches wherein: the parsing module is configured to (Fig. 1B, Transmission lines in 13), after a burning instruction is received by the driver IC (Paragraph 0031, control circuit 12 analyzes reception packets included in the reception data DSI_DATA and performs various operations in accordance with the contents and types of the respective reception packets. When a reception packet is a command packet, for example, the control circuit 12 accesses control data to or from a register circuit provided in the drive circuitry 13 in response to the contents of the command packet), package the data stored in the register into the data packet (Fig. 1B, 21, Registers), and burn the data in the data packet to the Fig. 1B, 16, Memory). Nose does not explicitly teach forming the data into SPI data packets. 
Mizuno teaches wherein: the parsing module is configured to, after a burning instruction is received by the driver IC, package the grayscale data into the SPI data packet (Fig. 1, I/F(B); Paragraph 0116, the processor 200 is connected via the interface I/F(B) with a relatively slow data transfer rate such as, for example, SPI, to the second reception port of the interface circuit 312), and burn the grayscale data in the SPI data packet to the memory through the SPI transmission lines (Paragraph 0043, frame memory 314 sequentially overwrites with image data generated by the processor 100 and the processor 200 and individually transmitted via the above interface circuit 312 to store image data for one screen of the display panel 330).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Mizuno and allow the driver circuit of Nose to package the data into SPI packets and to transmit the SPI packets into the memory. 
One of ordinary skill in the art would be motivated to make the modifications in order to utilize the well-known and commonly used SPI protocol, thus satisfying industry standards for a low-power consumption protocol (See Mizuno: Paragraph 0135, processor 200 is operated at a low operation frequency, image data with a small data capacity is generated and transmitted with a slow transfer rate to the display section 300… thereby power consumption of the display device 10 can be suppressed while being able to provide various types of information in various display forms without impairing user operability).

Regarding claim 13, Nose in view of Lin teaches the method of claim 1. Nose further teaches a data burning device (Fig. 1A & Fig. 1B, 1, Device), comprising the memory (Fig. 1B, 16, Memory), the driver IC (Fig. 1A & Fig. 1B, 3, Driver IC). Nose does not explicitly teach computer programs which are stored in the memory and capable of being executed by the driver IC; wherein the driver IC is configured to implement the data burning method according to claim 1 when executing the programs.
Mizuno teaches computer programs which are stored in the memory and capable of being executed by the driver IC (Paragraph 0034, memory section 140 stores data to be used or data to be generated when the predetermined control program or algorithm program is executed in the processor 100, data to be displayed on the display section 300); wherein the driver IC is configured to implement the data burning method according to claim 1 when executing the programs (Paragraph 0034, memory section 140, a control program or algorithm program to be executed in the processor 100 may be stored).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mizuno and allow a removable memory to perform the program functions of Nose. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having a computer program on a removable memory, thus storing the program in a secure and portable medium (See Mizuno: Paragraph 0034).

Regarding claim 14, Nose in view of Lin teaches the method of claim 1. Nose does not explicitly teach a computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1.
Mizuno teaches a computer readable storage medium with computer programs stored thereon, wherein the computer programs are executed by a driver IC so as to perform the steps of the data burning method according to claim 1 (Paragraph 0034, memory section 140, a control program or algorithm program to be executed in the processor 100 may be stored).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Mizuno and allow a removable memory to perform the program functions of Nose. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of having a computer program on a removable memory, thus storing the program in a secure and portable medium (See Mizuno: Paragraph 0034).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2019/0130845 to Han discloses converting MIPI differential data signals into SPI data signals (See Figure 2). 

US PGPUB 2016/0086573 to Chang discloses receiving grayscale signals and converting the grayscale signals to be stored in a memory (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185